This court, on May 23, 1960 (ante, p. 991), having unanimously affirmed an order of the County Court, Queens County, entered May 26, 1959, denying defendant’s coram nobis application, the defendant, pursuant to section 520 of the Code of Criminal Procedure now makes application to the Honorable Gerald Nolan, Presiding Justice of this court, for leave to take a further appeal to the Court of Appeals. Such application for leave to appeal to the Court of Appeals is denied by Presiding Justice Nolan.